Exhibit 10.4

AMENDMENT NO. 1
TO
TRIKON TECHNOLOGIES, INC.

2004 EQUITY INCENTIVE PLAN

Pursuant to the authority reserved to the Board of Directors (the “Board”) of
Trikon Technologies, Inc. (the “Company”), a corporation organized under the
laws of State of Delaware, under Section 9.1 of the Trikon Technologies, Inc.
2004 Equity Incentive Plan (the “Plan”), the Board hereby amends the Plan as
follows.

1.             Effective as of December 15, 2006, Section 2 of the Plan is
hereby amended to incorporate a new definition following the definition of
“Employee,” renumbering each subsequent definition accordingly, to read in its
entirety as follows:


“2.15 “EQUITY RESTRUCTURING” SHALL MEAN A NON-RECIPROCAL TRANSACTION BETWEEN THE
COMPANY AND ITS STOCKHOLDERS, SUCH AS A STOCK DIVIDEND, STOCK SPLIT, SPIN-OFF,
RIGHTS OFFERING OR RECAPITALIZATION THROUGH A LARGE, NONRECURRING CASH DIVIDEND,
THAT AFFECTS THE SHARES (OR OTHER SECURITIES OF THE COMPANY) OR THE PER SHARE
PRICE OF SHARES (OR OTHER SECURITIES) AND CAUSES A CHANGE IN THE PER SHARE VALUE
OF THE SHARES UNDERLYING OUTSTANDING AWARDS.”

2.             Effective as of December 15, 2006, Section 4.3 of the Plan is
hereby amended to read in its entirety as follows:

“4.3 Adjustments in Awards and Authorized Shares.

(a)           In the event of any combination or exchange of shares, merger,
consolidation or other distribution (other than normal cash dividends) of
Company assets to stockholders, or any other change affecting the Shares or the
per share price of the Shares other than an Equity Restructuring, the Committee
shall make such proportionate adjustments, if any, as the Committee in its
discretion may deem appropriate to reflect such change with respect to (i) the
aggregate number and kind of shares that may be issued under the Plan
(including, but not limited to, adjustments of the limitations in Sections 4.1,
5.1, 6.1 and 7.1); (ii) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (iii) the grant or exercise price per share for any
outstanding Awards under the Plan.  Any adjustment affecting an Award intended
as “qualified performance-based compensation” as described in Section
162(m)(4)(C) of the Code shall be made consistent with the requirements of
Section 162(m) of the Code.

(b)           In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Section 4.3(a):

(i)   The number and type of securities subject to each outstanding Award and
the exercise price or grant price thereof, if applicable, will be
proportionately adjusted.  The adjustments provided under this Section 4.3(b)(i)
shall be nondiscretionary and shall be final and binding on the affected
Participant and the Company.


--------------------------------------------------------------------------------




 

(ii)  The Administrator shall make such proportionate adjustments, if any, as
the Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 4.1, 5.1, 6.1 and 7.1).”

4.             Notwithstanding anything in this Amendment No. 1 to the Plan to
the contrary, this Amendment No. 1 to the Plan shall not apply to, and instead
Section 4.3 of the Plan shall apply to, any Award to which the adoption of this
Amendment No. 1 to the Plan by the Board would (A) result in a penalty tax under
Section 409A of the Code and the Department of Treasury proposed and final
regulations and guidance thereunder or (B) cause any Incentive Stock Option to
fail to qualify as an “incentive stock option” under Section 422 of the Code.


--------------------------------------------------------------------------------